Citation Nr: 1408872	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a right ankle injury.

3.  Entitlement to service connection for residuals of a low back injury.

 4. Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

The Veteran withdrew his request for a hearing before the RO; consequently, there are no outstanding hearing requests of record.  

The service connection claims for residuals of right ankle and low back injuries, as well as the claim for nonservice connected pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran all reasonable doubt, the Veteran's tinnitus is the result of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his active military service.  He claims that he was exposed to noise (humming sounds) during the time he served aboard the USS Oklahoma City.  He also alleged that he experienced left ear popping on a plane descent from Japan necessitating treatment for an inability to hear out of that ear in approximately December 1970.  He contends that he has had constant tinnitus since service.  

The Veteran's service treatment records show that he did receive treatment in service for otitis in December 1970, but it was his right ear.  The Board finds it plausible that given the passage of time the Veteran did not recall which ear he sought treatment for, but clearly the records confirm that he did receive treatment for ear problems and in December 1970 as stated.  

Service personnel records reveal that he was authorized to wear the Meritorious Unit Commendation for service aboard the USS Oklahoma City.  The citation revealed that the ship participated in combat operations in Southeast Asia during the Vietnam War, to include naval gunfire support.  Thus, it would appear that noise exposure was very likely.

Post-service, the Veteran has been diagnosed with tinnitus.  The Board is aware the 2007 VA examiner found that tinnitus was not likely the result of constant humming aboard the ship, but recommended an ENT medical opinion as to the relationship of tinnitus and the ear popping in service.  The Veteran was afforded an additional VA examination in March 2010 (audiology not ENT); the examiner did not render a medical opinion but simply noted that tinnitus had been constant since the ear popping incident and exposure to ship, airport, and traffic noise in service. 

In this case, the Veteran is competent to report that he experienced ear problems in service (popping and exposure to constant humming) and that tinnitus has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    
The Board finds the Veteran's continuity of symptomatology with respect to his tinnitus following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 
6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The 2007 VA examiner failed to offer a nexus opinion with regard to the incident of ear popping and the current diagnosis of tinnitus.  A further consultation with an ENT was recommended, but not ordered.  The 2010 VA examiner noted the past medical history of noise exposure and ear popping, which the Board finds credible, but did not offer a medical opinion.  There are no medical opinions in this case that are contrary to the Veteran's assertions that his tinnitus is the result of ear popping in service or that his tinnitus has existed since service.    

Based on the evidence of record, service connection for tinnitus is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran has also filed claims of service connection for residuals of low back and ankle injuries, as well as nonservice connected pension benefits.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims that he injured his back and right ankle, when he fell moving a refrigerator in service.  In support of his claim, the Veteran has submitted lay statements, to include from his brother that indicate the Veteran sent a letter home while he was on activity duty informing him of the refrigerator accident.  He has been diagnosed with degenerative joint disease (DJD) of the lumbar spine and degenerative changes of the right ankle.  The Veteran was afforded a VA examination in August 2007, but a nexus opinion was not offered.  The Board would note the examination took place prior to the submission of the lay statements.  The March 2010 VA examination was for pension purposes and did not address etiology of the service connection claims.  Given the lay statements and current diagnoses, a new VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There also appears to be missing private and VA records.  The most recent VA outpatient treatment records associated with the record are dated in May 2009.  In a February 2012 statement, the Veteran indicated that he was afforded x-rays at the VA in 2012.  He further indicated that he received injections in his back in 2012 and in January 2013 was afforded a magnetic resonance imaging (MRI) of his back.  Finally, he claimed that his VA doctor, Dr. ES, felt that his arthritis was the result of the injury in service, because arthritis did not happen overnight.  Updated and missing records of any subsequent treatment the Veteran has received for the claimed low back and ankle disabilities and medical opinions are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).  The RO should also attempt to locate surgical records for the right ankle performed in approximately 1977 at the Terre Haute Hospital.  38 C.F.R. § 3.159(c)(1).  

Finally, with regard to the claim for nonservice connected pension benefits an addendum opinion is necessary to determine whether the Veteran's nonservice connected disabilities when taken together render him permanently and totally disabled.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.3; 3.342.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since May 2009) VA clinical records of all evaluations and treatment the Veteran received for his low back and right ankle, to include (a) reports of x-ray and injection of the back in 2012, (b) an MRI of the back in January 2013, and (c) a copy of the medical opinion from Dr. ES, in writing, that arthritis was the result of the injury in service.  All requests for records and their responses must be associated with the claims folder.

2.  After securing the necessary releases, obtain for the record copies of the Veteran's right ankle surgery in approximately 1977 at Terre Haute Hospital.   All requests for records and their responses must be associated with the claims folder.

3.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.    

The examiner is asked to provide an opinion as follows.  
Please state whether any current DJD of the lumbar spine and degenerative changes of the right ankle at least as likely as not (a 50 percent probability or greater) had its onset during or was caused by the Veteran's service.   In answering this question, the examiner must make specific reference to the lay statements submitted on the Veteran's behalf, to include the one from his brother that indicates the Veteran sent a letter home while he was on activity duty informing him of the refrigerator accident.  The examiner must also address the Veteran's contentions that he has had continuous low back and right ankle problems since service.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  Please contact the examiner who conducted the March 2010 VA examination, if available, otherwise the opinion must be sought from a similarly qualified provider.   The examiner is asked to provide an opinion as follows.  

Please state whether hypertension, DJD of the lumbar spine, degenerative changes of the right ankle, chronic obstructive pulmonary disorder, tinnitus, and posttraumatic stress disorder, when considered together as a whole (not individually),  render the Veteran permanently and totally disabled?

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for residuals of low back and right ankle injuries.  The RO should also readjudicate the claim for nonservice connected pension benefits to determine whether the Veteran is permanently and totally disabled from nonservice connected disabilities not due to the Veteran's own willful misconduct or vicious habits or  by reason of having attained the age of 65 years or by reason of having become unemployable after age 65. The RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


